ORDER
PER CURIAM.
Movant appeals denial of his Rule 24.035 motion for post conviction relief without an evidentiary hearing. Movant alleged in his pro se motion the court erred in declaring he was a class X offender because movant was convicted of a class C felony and § 558.019 RSMo 1986 can only be applied to class A or B felonies. On appeal movant now alleges his trial counsel was ineffective because she failed to inform movant that he was going to be sentenced as a class X offender.
Movant’s claim of error fails because movant did not raise the issue of ineffectiveness of counsel in his Rule 24.035 motion. The trial court did not have the opportunity to consider this issue and movant cannot now raise it on appeal. Grubbs v. State, 760 S.W.2d 115, 120 (Mo. banc 1988), cert. denied, 490 U.S. 1085, 109 S.Ct. 2111, 104 L.Ed.2d 672 (1989). The issue on appeal is not a matter of plain error. If movant’s allegation was a viable issue on appeal, movant’s claim would fail because the guilty plea transcript refutes the claim. Moreover, the plea court questioned mov-ant regarding his understanding of the consequences of accepting the negotiated plea bargain and being sentenced as a class X offender.
An extended opinion would have no prec-edential value. The findings and conclusions of the motion court are supported by the record, hence, not clearly erroneous. *102Judgment is affirmed in accordance with Rule 84.16(b).